Citation Nr: 0305722	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  96-42 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

The propriety of the reduction from 60 to 20 percent 
disabling for the service-connected right femoral shortening.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to September 
1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO.  

That decision formally reduced the disability evaluation 
assigned for the veteran's service-connected right femoral 
shortening from 60 to 20 percent.  

A hearing was held at the RO in January 1997 and before the 
undersigned Veterans Law Judge in February 1999.  

In April 1999, the Board remanded this matter to the RO for 
additional development of the record and further 
adjudication.  





FINDING OF FACT

As of November 1995, the service-connected right femoral 
shortening was clearly shown not to be manifested by malunion 
of the femur or more than malunion of the femur with more 
than moderate disability of the right hip.  



CONCLUSION OF LAW

Restoration of the 60 percent rating assigned for the 
service-connected right femoral shortening is not warranted; 
reduction of the rating to 20 percent was proper.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.344, 4.7, 4.71a including Diagnostic Code 5255 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations (see the October 2002 Supplemental 
Statement of the Case, which provides, among other things, 
the implementing regulations).  The Board is not precluded 
from proceeding to an adjudication of these claims as the 
requirements of such authority have been satisfied.  

Specifically, the record reflects that subsequent and 
pursuant to the April 1999 Board remand, the RO sent the 
veteran a letter and informed him of the evidence needed to 
fully consider his claim and how they would assist him in 
obtaining this evidence.  

In addition, the RO tried on several occasions to gather any 
records held by the Social Security Administration (SSA) in 
conjunction with a claim the veteran had filed with that 
agency.  Unfortunately, SSA ultimately responded in April 
2002 that they could not locate a folder for the veteran.  

As well, during the course of this appeal the veteran was 
issued a Statement of the Case and several Supplemental 
Statements of the Case, including the October 2002 document 
noted hereinabove.  These documents contained the pertinent 
law and regulations governing this claim and the reasons for 
the denial of the claim.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002)) and has 
been afforded ample opportunity to submit such information 
and evidence.  

Finally, pursuant to the April 1999 Board remand, the veteran 
was afforded (what turned out to be) several relevant VA 
examinations for the purpose of clarifying the medical 
evidence of record.  These examinations and the examination 
reports previously of record provide more than enough 
information to fairly adjudicate the claims discussed below.  
As such, the veteran will not be prejudiced as a result of 
the Board deciding this claim.  

A careful review of the record shows that service connection 
for right femoral shortening was established by the RO in a 
July 1989 decision.  This decision was based on the fact 
that, in late December 1988, the veteran was admitted to the 
VA Medical Center (VAMC) in Richmond, Virginia where he 
underwent a surgical procedure that shortened his right lower 
extremity to equal his service-connected shortened left leg 
(the residuals of an inservice fracture).  

In any event, a temporary total rating was assigned at the 
time for the service-connected right femoral shortening from 
January to June 1989; this convalescent rating under 
38 C.F.R. § 4.30 was extended by the RO, in a November 1989 
rating action, to March 1990.  

In January 1991, this evaluation was further extended, to May 
1990, as evidence received showed that the veteran underwent 
a second surgical procedure in December 1989 to correct an 
infected nonunion of the right femur.  

Then, effective on May 1, 1990, a 60 percent disability 
evaluation was assigned for the service-connected right 
femoral shortening.  

By rating decision of November 1995 the RO proposed, in 
accordance with 38 C.F.R. § 3.105(e), to reduce the 
evaluation of the veteran's service connected right femoral 
shortening to 20 percent disabling.  The proposed reduction 
was essentially based on a July 1995 VA examination report, 
discussed hereinbelow.  

Thereafter, by rating decision of February 1996, the 
evaluation of the veteran's service connected right femoral 
shortening was reduced, in accordance with 38 C.F.R. 
§ 3.105(e), to 20 percent disabling.  The effective date 
given was May 1, 1996.  See 38 C.F.R. § 3.105(e) (2002).  

The veteran and his representative contend that this 
reduction was not warranted.  During the January 1997 RO 
hearing, the veteran testified that he continued to walk with 
a limp and that the right leg was painful on a daily basis.  
He related that he had noticed knee weakness and right leg 
numbness.  

The veteran and his representative contend that his symptoms 
are disabling to the extent that a continued disability 
evaluation of 60 percent is warranted for the service-
connected right femoral shortening.  

During the February 1999 hearing, the veteran testified that 
his right leg was now a half-inch shorter than the left leg 
and that he experienced numbness throughout the leg with a 
little pain in the hip.  He added that his pain and numbness 
were accompanied by weakness and that medication helped 
alleviate some of the pain.  

The veteran also related that walking and driving caused 
right leg pain, and that he also experienced some right knee 
stiffness.  His representative indicated that he understood 
that the 60 percent rating had been based upon a "nonunion" 
and that, while the veteran now had a "union," essentially 
the other symptoms associated with the disability warranted a 
continued 60 percent evaluation.  

In this regard, it is pointed out that the veteran's service 
connected right femoral shortening has been evaluated under 
38 C.F.R. § 4.71a including Diagnostic Code 5255 (2002), 
which provides a 20 percent evaluation for malunion of the 
femur with moderate knee or hip disability; a 30 percent 
evaluation is warranted for malunion of the femur with marked 
knee or hip disability; and a 60 percent rating contemplating 
a fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace, or fracture of the surgical neck of the femur 
with false joint.  

Turning to the medical evidence, it is noted that the 
December 1989 operative report from the VAMC reflects a pre 
and postoperative diagnosis of fibrous nonunion of the right 
femoral shaft.  The VA medical records dated in December 1989 
(at the time of the second right leg surgery) reflected that 
X-ray studies showed that there was no evidence of a union of 
the mid femur fracture within a week of the postoperative 
period.  

The July 1995 VA examination report, which was the basis for 
the proposed reduction action of November 1995, reflects 
that, on examination, the right leg was one half-inch longer 
than the left leg and that the veteran did not complain about 
this difference.  The examination further revealed that there 
was no swelling, deformity, impairment, subluxation or 
instability of the right knee.  

In addition, the veteran's right knee range of motion was 
accomplished from 0 to 140 degrees, and motor strength was 
5/5 with no pain on palpation.  His internal and external 
rotation of the hips was within normal limits without sensory 
deficits noted, and the deep tendon reflexes were equal and 
active.  There was minimal atrophy of the right thigh 
compared to the left.  

The range of motion studies of the right hip revealed 30 
degrees of internal rotation, 60 degrees external rotation, 
abduction to 40 degrees, and adduction 30 degrees.  Thigh 
flexion was accomplished to 100 degrees.  As a result of this 
examination, the veteran was diagnosed with right femoral 
shortening with intermedullary rod now in place, and no 
nonunion noted.  

The Board notes that the report of a May 1996 VA examination 
indicates that the veteran could flex his right knee from 0 
to 140 degrees, that his motor strength was full, and that 
there was no pain to palpation.  

An October 1997 VA examination report indicates that the 
veteran complained of having mild right leg discomfort and 
numbness when carrying a wallet.  His objective findings 
included those of a barely perceivable limp, normal right hip 
motion, and right knee flexion from 0 to 125 degrees.  

As neither of the above-discussed examinations included X-ray 
studies of the femur, the Board, in April 1999, remanded this 
matter for, among other things, the accomplishment of another 
VA examination.  

An examination was accomplished in May 1999, the report of 
which notes the veteran's history of the left leg fracture 
and right femur procedure and indicates that the right femur 
fracture eventually healed.  The objective findings included 
those of right knee motion from 0 to 135 degrees with no 
instability, swelling, or significant crepitance.  It was 
also noted that the right leg was a half-inch longer than the 
left leg.  X-ray studies of the right hip and knee were 
normal, and X-ray studies of the right femur revealed the 
presence of the rod and a well-healed osteotomy site in the 
mid-shaft of the femur.  The relevant diagnoses included that 
the right hip was normal (although the rod caused hip pain).  

Another VA examination was accomplished in October 2000, the 
report of which again noted the veteran's pertinent medical 
history and that he was able to flex the right knee to 140 
degrees and extend it to -10 degrees.  The testing revealed 
that the knee was stable.  

Finally, another VA examination was accomplished in September 
2001.  The examiner noted that, other than discomfort in the 
right hip, the veteran had no other pain or discomfort 
involving the right leg or knee.  The examination revealed a 
full range of right hip motion, but that the veteran could 
only rotate the hip internally to neutral.  The right knee 
lacked 5 degrees of extension, and flexion was accomplished 
to 140 degrees.  There was no knee instability.  

X-ray studies of the right femur accomplished in conjunction 
with this examination revealed the presence of the 
intermedullary rod and no evidence of nonunion.  
Specifically, there was no heterotopic calcification around 
the tip of the nail, and the surgical site about the right 
femur was found to be united without evidence of nonunion.  
The examiner indicated that the limited internal motion of 
the right hip was the only right leg disability present.  

The Board finds that, at the time of the reduction of the 
veteran's disability evaluation, the criteria for the 60 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 were clearly not met.  In other words, 
the evidence then of record - as clarified by examinations 
accomplished after the date of the reduction - did not 
demonstrate that the veteran's service-connected right 
femoral shortening was manifested by nonunion of the femur or 
fracture of the surgical neck of the femur with false joint, 
as would have been necessary for a 60 percent evaluation 
under that Diagnostic Code.  

In fact, at the time of the reduction (and again as clarified 
by subsequent examinations) nonunion of the femur was no 
longer demonstrated.  Hence, the Board finds that the 
reduction of the 60 percent rating was warranted and 
supported by the evidence of record.  

In addition, the Board finds that the reduction to 20 percent 
was supported by the evidence of the record that demonstrated 
that the service-connected right femoral shortening was then 
manifested by malunion of the femur with no more than 
moderate hip disability being demonstrated.  

In this regard, and as noted hereinabove, the July 1995 VA 
examination revealed a full range of right knee motion 
without instability with full motor strength and close to a 
full range of hip motion.  The subsequent examinations did 
not reflect findings that deviated significantly from those 
made in July 1995.  

The Board recognizes that decreased right hip internal 
rotation was indicated on the most recent examination of 
September 2001; however, this decrease was not the extent to 
classify the hip disability as marked much less warrant a 
restoration of the 60 percent evaluation.  

Finally, while the Board has certainly considered the 
veteran's complaints of right hip pain, including on motion, 
the objective evidence does not reflect that pain and/or 
functional impairment was (or is) to the extent that 
restoration of the 60 percent evaluation is warranted or that 
the 20 percent evaluation assigned was improper.  See 
38 C.F.R. §§ 4.40, § 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202 (1996).  



ORDER

The appeal is denied.


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

